Title: Enclosure: Points to be Considered in the Instructions to Mr. Jay, Envoy Extraordinary to G B, [23 April 1794]
From: Hamilton, Alexander
To: 


I   Indemnification for the depredations upon our Commerce according to a rule to be settled.

The desireable rule is—that which theoretical Writers lay down as the rule of the law of Nations (to wit) that none but articles by general usage deemed contraband shall be liable to confiscation and that the carrying of such articles shall not infect other parts of a cargo, nor even a vessel carrying them where there are no appearances of a design to conceal.
Our Treaties contain a good guide as to contraband articles Which fall under the general denomination of instrumenta belli instruments of War.
But if it should be found impracticable to establish this rule, the following qualifications of it occur to consideration.
I   Whether Provisions (defining what shall be deemed such) may not be excepted so far as to render them liable, when going to an enemy’s port not blockaded, to be carried into the port of the other enemy and converted to his use paying the full value. A good rule for estimating this value would be the cost & charges at the place of exportation with the addition of  per Cent?
2dly.   Whether Colony produce going directly from the colony to the mother Country may not be added to the list of contraband articles?
Or in the last resort whether the rule in this ⟨particular,⟩ resulting from the instructions of the Eighth ⟨of⟩ January last may not be admitted? to wit—that colony produce goin⟨g⟩ from the colony to any port in Europe may be ⟨confiscated. ⟩ This is a principle which it is understood has been long adher⟨ed to⟩ by Great Britain and finds a sanction in prece⟨dents under⟩ the antient Governm⟨ent of⟩ France and other maritime powers.
The indemnification for prizes made by proscribed Vessels of which an expectation has been given by the President may be confirmed by convention.
II   Arrangement with regard to the future.
The basis to be the rule already quoted of the general law of Nations.
But it is probable that the same exceptions which may be insisted upon as to indemnification for the past will also be insis⟨ted⟩ upon as to the future.
The idea of a ⟨place⟩ blockaded or besieged by construction which ⟨is⟩ not actually so ought to be excluded ⟨in either⟩ case.
A stipulation against th⟨e sale⟩ of prizes in our ports will probably be ins⟨isted⟩ upon and it is just that it should be ⟨made.⟩
A stipulation that in case of war with any Indian Tribe, the ⟨other⟩ party shall furnish no supplies whatever to such Tribe except such and in such quanti⟨ty only,⟩ as it was accustommed to furnish previ⟨ous to the⟩ war and the party at war to have a right to keep an agent or agents at the posts or settlements of the other party nearest to such Indians to ascertain the faithful execution of this stipulation.

Grounds of adjustment with regard  to the late Treaty of Peace  on the part of the British
I   Indemnification for our negroes carr[i]ed away
II   Surrender of our Posts
On the part of the UStates
I   Indemnification for the obstructions to the recovery of debts not exceeding  Sterling.

It may be desired and would it not be our interest to agree that neither party shall in time of peace keep up any armed force upon the lakes nor any fortified places nearer than  miles to the lakes except small posts for small guards (the number to be defined) stationed for the security of trading houses?
Would it not also be our interest to agree to an arrangement by which each party shall permit to the other, under due precautions and regulations a free trade with the Indian tribes inhabiting within the limits of the other?

Treaty of Commerce
The statu quo may be taken with the following exceptions—
A privilege to carry to the West India Islands in our vessels of certain burthens (say not less than 60 Tons nor more than Eighty Tons) all such articles as may now be carried thither from the Ustates in British Bottoms and to bring from thence directly to the UStates all such articles as may now be brought from thence to the UStates in British bottoms.
The privilege of carrying to G Britain & Ireland manufactures of the UStates similar to those which now are or here after may be allowed to be carried thither by other nations who stand on the footing of the most favoured nation and upon terms of admission equally good.
As equivalents—
The extra Tonnage and duties on British Vessels and goods imported in British vessels to be done away & if desired a stipulation to be entered into that the commodities and manufactures of Great Britain & Ireland may be imported into the Ustates upon terms equally good with the like commodities & manufactures of any other nation and that the duties upon such of them as now pay ten per Cent ad valorem & upwards shall not be increased and that the duties upon such of them as now pay under 10 ⅌ Cent ad valorem shall not be increased beyond 10 ⅌ Cent.
A Treaty on these Terms to be made for any term not exceeding  years.

But if such a Treaty cannot be made it deserves consideration whether a Treaty on the basis of the statu quo for a short term (say five years) may not be adviseable as an expedient for preserving peace between the two Countries.
